BEER, Judge.
Appellant sustained injury in the course and scope of his employment with Kaiser Aluminum and Chemical Corporation and *203contends that said injury caused a permanent disfiguring scar in the middle of his forehead, producing photographs and his own physical presence in support thereof.
LSA-R.S. 23:1221(4)(p) provides compensation for an injury which is materially disfiguring and permanent in character, i. e., a facial scar which significantly mars the habitual facial expression and is such as to attract attention; but slight or insignificant scarring which is not readily noticeable is not compensable. See Templet v. Travelers Insurance Company, 278 So.2d 805 (La.App. 1st Cir. 1973); Dykes v. North River Insurance Company, 270 So.2d 329 (La.App. 1st Cir. 1972); Addison v. Neeb Kearney & Company, 252 So.2d 471 (La.App. 4th Cir. 1971); Ousley v. Employers Mutual Liability Insurance Company of Wisconsin, 121 So.2d 378 (La.App. 1st Cir. 1960).
Notwithstanding various comments of the trial judge during the course of the proceedings which may have been encouraging to appellant, judgment was rendered dismissing his claim.
The trial court had the benefit of first hand observation — as did we at the time this matter was ably presented by appellant in proper person — and we find support for the trial judge’s apparent conclusion that, although the scar is visible, it is not so noticeable as to constitute a material disfigurement which mars or detracts from the natural expression of the face. The judgment is affirmed. Each party shall bear its own costs of this appeal.

AFFIRMED.